     Case 19-70323-hdh11 Doc 47 Filed 05/05/20           Entered 05/05/20 16:59:31       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 5, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

     IN RE:                                      §
                                                 §
     MICHAEL EDWARD LEDUE and                    §       CASE NO. 19-70323-HDH-11
     CONSTANCE ELLEN LEDUE                       §       HEARING DATE: JUNE 17, 2020
                                                 §       HEARING TIME: 10:00 A.M.
                     Debtors                     §       CHAPTER 11

           ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND
           SETTING HEARING FOR FINAL APPROVAL AND PLAN CONFIRMATION
                               (Related Document #44 )

             IT IS ORDERED that the hearing on the final approval of Debtors’ disclosure statement

     and confirmation of Debtors’ First Amended Plan of Reorganization (“Plan”) is set for June 17,

     2020 at 10:00A.M. in Room 216A, US Post Office and Courthouse, 1000 Lamar Street, Wichita

     Falls, Texas.

             IT IS FURTHER ORDERED that June 1, 2020, at 5:00 P.M. is set as the date that ballots

     for accepting or rejecting the Plan and objections to confirmation of the Plan must be filed with

     the United States Bankruptcy Court Clerk at 1100 Commerce Street, Room 1254, Dallas, Texas



     MOTION/CONDITIONAL APPROVAL                                                     Page 1 of 2
Case 19-70323-hdh11 Doc 47 Filed 05/05/20         Entered 05/05/20 16:59:31     Page 2 of 2



75242-1496 with a copy to Debtors’ counsel at 900 8th Street, Suite 320, Wichita Falls, Texas

76301, lenbiz@rlklaw.net.

       IT IS FURTHER ORDERED that Debtors’ Disclosure Statement, included with the Plan,

is conditionally approved.

                                  # # # END OF ORDER # # #

Approved by:

/s/ Erin Schmidt
   Erin Schmidt
   Trial Attorney
   United States Trustee Office

Prepared by:

John A. Leonard, Esquire
LEONARD, KEY & KEY, PLLC
900 Eighth Street -- Suite 320
Post Office Box 8385
Wichita Falls, Texas 76307-8385
Telephone:     940-322-5217
Facsimile:     940-322-3381
Attorneys for Debtors




MOTION/CONDITIONAL APPROVAL                                                 Page 2 of 2
